  Case 20-21129      Doc 23   Filed 02/24/21 Entered 02/24/21 15:34:51            Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:     20-21129
Mark A LaRoussa and Debra J Kent-          )
LaRoussa                                   )               Chapter: 13
                                           )
                                                           Honorable Deborah L. Thorne
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 2, having been found by
the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable Deborah L. Thorne
Dated: February 24, 2021                                         United States Bankruptcy Judge
